Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 1 of 34 PageID #: 19




              STATE COURT RECORD
Summary - MyCase                                                          Page 1 of 3
  Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 2 of 34 PageID #: 20


                       This is not the official court record. Official records of court proceedings may only
                       be obtained directly from the court maintaining a particular record.


  VPG Group Holdings LLC v. National Union Fire Insurance Company of Pittsburgh, PA, AIG
  Claims, Inc.
  Case Number               29D03-2003-CC-002598

  Court                     Hamilton Superior Court 3

  Type                      CC - Civil Collection

  Filed                     03/19/2020

  Status                    03/19/2020 , Pending (active)


  Parties to the Case
  Defendant National Union Fire Insurance Company of Pittsburgh, PA
      Address             135 North Pennsylvania Street
                          Suite 1610
                          Indianapolis, IN 46204
      Attorney            Dean Robert Brackenridge
                          #1854349, Retained
                          FROST BROWN TODD, LLC
                          201 North Illinois Street - Suite 1900
                          Indianapolis, IN 46204
                          317-237-3800(W)

  Defendant AIG Claims, Inc.
      Address             135 North Pennsylvania Street
                          Suite 1610
                          Indianapolis, IN 46204
      Attorney            Dean Robert Brackenridge
                          #1854349, Retained
                          FROST BROWN TODD, LLC
                          201 North Illinois Street - Suite 1900
                          Indianapolis, IN 46204
                          317-237-3800(W)

  Plaintiff     VPG Group Holdings LLC
      Address             1445 ROSS AVE, STE 3700
                          N/A
                          DALLAS, TX 75202-2755
      Attorney            Aliza B Malouf
                          #3106349, Retained
                          1445 Ross AVE
                          STE 3700
                          Dallas, TX 75202
                          214-979-8229(W)


  Chronological Case Summary
  03/19/2020 Case Opened as a New Filing




https://public.courts.in.gov/mycase                                                                            5/22/2020
Summary - MyCase                                                          Page 2 of 3
  Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 3 of 34 PageID #: 21


  03/20/2020       Complaint/Equivalent Pleading Filed
               Complaint/Equivalent Pleading

               Filed By:             VPG Group Holdings LLC
               File Stamp:           03/19/2020

  03/20/2020       Appearance Filed
               Appearance

               For Party:            VPG Group Holdings LLC
               File Stamp:           03/19/2020

  03/20/2020       Subpoena/Summons Filed
               Subpoena/Summons Filed

               Filed By:             VPG Group Holdings LLC
               File Stamp:           03/19/2020

  03/20/2020       Subpoena/Summons Filed
               Subpoena/Summons Filed

               Filed By:             VPG Group Holdings LLC
               File Stamp:           03/19/2020

  04/28/2020       Certificate of Service - separately filed
               certificate of service, dc

               Filed By:             VPG Group Holdings LLC
               File Stamp:           04/27/2020

  04/28/2020       Certificate of Service - separately filed
               certificate of service, DC

               Filed By:             VPG Group Holdings LLC
               File Stamp:           04/27/2020

  05/19/2020       Appearance Filed
               Appearance of Dean R. Brackenridge for Defendants filed. cag

               For Party:            National Union Fire Insurance Company of Pittsburgh, PA
               For Party:            AIG Claims, Inc.
               File Stamp:           05/18/2020

  05/19/2020       Motion for Enlargement of Time Filed
               Defendants' Motion for Initial Enlargement of Time filed. Proposed Order submitted. cag

               Filed By:             National Union Fire Insurance Company of Pittsburgh, PA
               Filed By:             AIG Claims, Inc.
               File Stamp:           05/18/2020

  05/20/2020       Response Filed
               Plaintiff's Response to Defendants' Motion for Enlargement of Time filed. Order submitted. cw

               Filed By:             VPG Group Holdings LLC
               File Stamp:           05/20/2020

  05/21/2020       Order Granting Motion for Enlargement of Time
               ORDER GRANTING MOTION FOR INITIAL ENLARGEMENT OF TIME. cag

               Judicial Officer:     Bloch, Andrew Ryzard - MAG
               Noticed:              Malouf, Aliza B
               Noticed:              Brackenridge, Dean Robert
               Order Signed:         05/21/2020




https://public.courts.in.gov/mycase                                                                            5/22/2020
Summary - MyCase                                                          Page 3 of 3
  Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 4 of 34 PageID #: 22


   05/22/2020 Automated ENotice Issued to Parties
                Order Granting Motion for Enlargement of Time ---- 5/21/2020 : Aliza B Malouf;Dean Robert Brackenridge


  Financial Information
  * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
    balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
    balances shown, please contact the Clerk’s Office.

  VPG Group Holdings LLC
  Plaintiff

              Balance Due (as of 05/22/2020)
              0.00

              Charge Summary
              Description                                                         Amount            Credit            Payment
              Court Costs and Filing Fees                                         157.00            0.00              157.00

              Transaction Summary
              Date               Description                                      Amount
              03/20/2020         Transaction Assessment                           157.00
              03/20/2020         Electronic Payment                               (157.00)



                          This is not the official court record. Official records of court proceedings may only
                          be obtained directly from the court maintaining a particular record.




https://public.courts.in.gov/mycase                                                                                            5/22/2020
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 5 of 34 PageID #: 23
                                          29D03-2003-CC-002598                                Filed: 3/19/2020 4:10 PM
                                                                                              Filed: 3/19/2020
                                                                                                                  Clerk
                                            Hamilton Superior Court 3                        Hamilton County,
                                                                                                        County, Indiana




                                      IN THE SUPERIOR COURT
                                    HAMILTON COUNTY, INDIANA




    VPG GROUP HOLDINGS LLC,                                         )
                                                                    )
                           Plaintiff,                               )
                                                                    )
           vs.
           vs.                                                      )
                                                                    )   Cause No.
    NATIONAL UNION FIRE INSURANCE
                          INSURANCE COMPANY                         )
    OF PITTSBURGH, PA. and
                       and AIG CLAIMS, INC.,                        )
                                                                    )
                           Defendants.                              )
                                                                    )
                                                                    )

                         COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff
           Plaintiff VPG Group
                         Group Holdings LLC ("VPG")
                               Holdings LLC ("VPG") files
                                                    files a Complaint
                                                            Complaint and Demand
                                                                          Demand for Jury

    Trial against Defendants National
                             National Union Fire Insurance Company of Pittsburgh, Pa. ("National

    Union") and AIG Claims, Inc.
                            Inc. ("AIG Claims")
                                       Claims") (National Union and AIG Claims are referred to

                    "AIG") and
    collectively as "AIG") and alleges
                               alleges the following:

                                        JURISDICTION AND VENUE

           1.
           1.      At all times
                           times material
                                 material to the
                                             the allegations
                                                 allegations in this Complaint,
                                                                     Complaint, AIG Claims served as

    the
    the authorized
        authorized representative of National
                   representative of National Union
                                              Union in
                                                     in handling
                                                        handling VPG's
                                                                 VPG's claim
                                                                       claim under
                                                                             under the
                                                                                   the subject
                                                                                       subject

    insurance policy.

           2.      VPG asserts the claims in this Complaint against AIG on the grounds of breach of

    an insurance policy and breach of
                                   of the duty of good faith and fair dealing.

           3.      This Court
                        Court has
                              has jurisdiction
                                   jurisdiction over
                                                over this action
                                                          action pursuant
                                                                 pursuant to Indiana
                                                                             Indiana Rules
                                                                                     Rules of Trial
                                                                                              Trial

    Procedure Rule 4.4(A) because
                          because National
                                  National Union contracted
                                                 contracted to insure persons, property, and risks

    located within
    located within Indiana
                   Indiana at
                           at the time
                                  time the
                                       the contract
                                           contract was inade
                                                        made and
                                                              and does
                                                                  does business
                                                                       business in
                                                                                in Indiana;
                                                                                    Indiana; and
                                                                                             and
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 6 of 34 PageID #: 24




    because A1G
    because AIG Claims does business
                            business in
                                     in lndiana
                                        Indiana and, upon
                                                     upon infoi-ination and belief, contracted
                                                          information and           contracted to

    supply services
    supply services rendered
                    rendered in Indiana
                                Indiana as National
                                           National Union's
                                                    Union's authorized
                                                             authorized claims
                                                                        claims representative
                                                                               representative in
                                                                                              in

    connection with a contract to insure persons, property, and risks located within Indiana.

            4.      Venue is proper pursuant to Indiana Rules of Trial Procedure Rule 75(A).

                                      GENERAL ALLEGATIONS
                                      GENERAL ALLEGATIONS

    Background

            5.      Beginning in 2016 or 2017, an employee of VPG perpetrated a fraudulent scheme

    based on forged invoices for hedged transactions on physical sales of copper.

            6.      The employee concealed the scheme
                                 concealed the scheine from VPG through
                                                                through forged
                                                                        forged invoices, lying to

    staff, and rnisleading
               misleading management.

            7.      The final total
                    The final total financial
                                     financial loss
                                               loss to
                                                    to VPG
                                                       VPG directly
                                                            directly resulting
                                                                      resulting from
                                                                                from the
                                                                                     the employee's
                                                                                          employee's

    scheme exceeded $2 million.
                       inillion.

    The Policy and VPG's Claim
                         Claim

            8.
            8.      National Union issued Policy No. 02-602-21-32
                                                     02-602-21-32 (the "Policy")
                                                                       "Policy") to VPG.

            9.      VPG paid
                    VPG paid all required premiums for
                                 required premiums  for the
                                                        the Policy,
                                                            Policy, and
                                                                    and at
                                                                        at all
                                                                           all times
                                                                               times material
                                                                                     material to the

    allegations in this Complaint, the Policy was in full force and effect.

            10.
            10.     The Policy has a policy period of October 20, 2017 to October 30, 2018.

            11.
            11.     The "Crime Coverage Section" of the Policy
                               Coverage Section"        Policy provides
                                                               provides coverage
                                                                        coverage for "Employee

    Theft" where
           where a per
                   per occurrence
                       occun-ence limit
                                  limit of liability is shown in the
                                                                 the declarations
                                                                     declarations for that
                                                                                      that insuring
                                                                                           insuring

    agreement.

            12.
            12.     The Policy
                    The        shows aa$1
                        Policy shows   $1 million
                                          million per
                                                  per occui-rence
                                                      occurrence liinit
                                                                  limit of liability
                                                                           liability for
                                                                                     for "Employee
                                                                                         "Employee

    Tlleft" in the declarations.
    Theft"

            13.
            13.     VPG is the "Insured" under the Policy.




                                                     2
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 7 of 34 PageID #: 25




            14.
            14.     The acts
                    The acts by the VPG
                                    VPG employee
                                        employee described abovethat
                                                 described above that are
                                                                      are the
                                                                          the subject
                                                                              subject of
                                                                                      of VPG's

    claim constitute a covered occun-ence
                               occurrence taking place during the policy period
                                                       during the        period that VPG discovered

    during the policy period, as those terms are used in the Policy.

            15.
            15.     The "Employee
                    The           Theft" insuring
                        "Employee Theft" insuring agreement requires loss
                                                  agreement requires  loss of "Money" resulting
                                                                                       resulting

    directly fi-om
             from "Theft" coinmitted
                          committed by an Employee.

            16.
            16.     At all tiines
                           times material
                                  material to the allegations
                                                  allegations in this Complaint,
                                                                      Complaint, the employee
                                                                                     employee was an

    "Employee" of
    "Employee" of VPG
                  VPG as that tenn
                              term is
                                   is used
                                      used in
                                           in the
                                              the Policy.

            17.
            17.                                    directly from
                    VPG has lost "Money" resulting directly from "Theft,"
                                                                 "Theft," which
                                                                          which is defined to mean

    forgery, coinmitted
             committed by the employee, as those terms are used in the Policy.

            18.
            18.    VPG provided timely
                   VPG provided timely notice
                                       notice of
                                              of the
                                                 the loss
                                                     loss to AIG,
                                                             AIG, which
                                                                  which is
                                                                         is covered
                                                                             covered "Einployee
                                                                                      "Employee

    Theft" Loss under Insuring Agreement
                               Agreement 1.A.
                                         I.A.

            19.
            19.    No Policy exclusions
                   No Policy exclusions bar
                                        bar VPG's
                                            VPG's claim,
                                                  claim, in
                                                          in whole
                                                             whole or
                                                                   or in
                                                                       in part.
                                                                          part. In
                                                                                In particular,
                                                                                   particular, VPG's

    claim is not for
    claiin       for loss
                      loss that
                            that is
                                 is an
                                    an indirect
                                        indirect result
                                                 result of
                                                        of an
                                                           an occurrence
                                                              occurrence covcred
                                                                         covered by the Crime
                                                                                        Crime Coverage
                                                                                              Coverage

    Section, including,
    Section, including, but
                        but not
                            not limited
                                limited to,
                                         to, VPG's
                                             VPG's inability  to realize
                                                   inability to  realize income
                                                                         incoine that
                                                                                 that it would
                                                                                         would have
                                                                                               have

    realized had there been no loss of money.

           20.                                    for VPG's claim.
                   AIG wrongfully denied coverage for

                                 COUNT
                                 COUNT 1:  BREACH OF
                                       I: BREACH   OFCONTRACT
                                                      CONTRACT

           21.     VPG
                   VPG restates
                       restates and
                                and incorporates
                                    incorporatesby
                                                 by reference
                                                     referenceasasifif fully
                                                                       ftilly set
                                                                              set fortli
                                                                                  forth herein
                                                                                         herein the
                                                                                                the

    allegations contained in the preceding paragraphs of this Complaint.
                                                              Coinplaint.

           22.     The applicable terms, conditions,
                       applicable terms, conditions, and
                                                     and other
                                                         other requirements
                                                               requirements under
                                                                            under the
                                                                                  the Policy have

    been satisfied and,
                   and, alternatively,
                        alternatively, compliance with the
                                       compliance with the applicable terms, conditions,
                                                           applicable terms, conditions, and other
                                                                                             other

    requirements,  in whole
    requirements, in  wholc or
                            or in
                               in part,
                                  part, has
                                        has been
                                            been waived
                                                 waived or
                                                        or compliance
                                                            compliance is unnecessary
                                                                          unnecessary for other
                                                                                          other

    reasons, including AIG's
                       AIG's actions
                             actions and inactions
                                         inactions related to its handling of the claini.
                                                                                  claim.




                                                     3
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 8 of 34 PageID #: 26




             23.
             23.             obligated to pay VPG's claim
                     AIG was obligated                    for loss under the Policy's
                                                    claim for                Policy's "Employee
                                                                                       "Employee

      Theft" insuring agreement.

             24.
             24.                                                     "Einployee Theft"
                     AIG breached the Policy by failing to pay VPG's "Employee  Theft" claim.

             25.     Because of AIG's breach, VPG sustained damages.

             26.
             26.     VPG demands judgment against AIG in an amount to be determined
                                                                         determined at trial and,

      in addition,
         addition, demands
                   demands pre-judginent     post-judgmentinterest
                                         and post-judgment
                           pre-judgment and                interestand  seeks attorneys'
                                                                    and seeks attorneys' fees
                                                                                         fees and

                                                   from AIG's breach.
      costs as well as all other damages resulting froin

           COUNT
           COUNT II:
                 II:BREACH
                     BREACHOF
                            OFTHE
                               THEDUTY
                                   DUTYOFOF
                                          GOOD FAITH
                                            GOOD       AND
                                                     AND
                                                 FAITH     FAIR
                                                         FAIR   DEALING
                                                              DEALING
  -                       -
             27.
             27.                                    by reference
                                       incorporates by
                         restates and incoi-porates
                     VPG restates                      referenceas
                                                                 as if
                                                                    if fully
                                                                       fully set  forth herein
                                                                             set forth  herein the
                                                                                                the

      allegations contained in the preceding paragraphs of this Complaint.

             28.     Under the Policy, AIG owed VPG a duty of good faith and fair dealing.

             29.                                                                    AIG was obligated
                     In discharging its duty of good faith and fair dealing to VPG, AIG

      to refrain from malcing unfounded refusals
                      making unfounded  refusals to
                                                  to pay
                                                     pay policy
                                                         policy proceeds,
                                                                proceeds, causing an unfounded delay

      in making payment, deceiving its insured, and exercising unfair advantage to pressure its insured

      into settlement of the claim.

             30.     In wrongfully denying VPG's claim, AIG misrepresented the Policy language and

      fabricated purported requirements,
      fabricated purported               conditions,oror limitations
                           requirements,conditions,      limitations to   triggering coverage
                                                                      to triggering  coverage for
                                                                                              for

      "Employee Theft" that are not
                                not present
                                    present in the Policy.

             31.     For example, AIG argued that
                                             that the
                                                  the Policy's
                                                      Policy's definition
                                                               definition of
                                                                          of "Theft"
                                                                             "Theft" required
                                                                                     requiredaa"literal
                                                                                               "literal

                                    or propei-ty
      taking" of money, securities, or                          froin the insured employer and did not
                                       property by the employee from

      include the specific
      include the specific type
                           type of forgery
                                   forgery at issue
                                               issue where
                                                     where the "employee falsifies
                                                           the "employee falsifies documents
                                                                                   documents in [an]

      attempt to cover up his misrepresentations to his employer."




                                                     194
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 9 of 34 PageID #: 27




            32.
            32.                              included no such requirements and that AIG could
                VPG told A1G that the Policy included

    not rewrite its policy
                    policy language
                            language to
                                     to support
                                        support the coverage
                                                    coverage requirements and limitations
                                                                              limitations set forth in

    its denial letter.

            33.
            33. VPG also showed AIG that           other insurers
                                    that there are other insurers that
                                                                  that drafted
                                                                       drafted employee
                                                                               employee theft

    insuring agreements differently from AIG and even provided AIG with another
                                                                        another insurer's policy

    foi-in that supported the way that AIG desired its employee theft coverage to work.
    form

            34.      In fact,
                     In fact, VPG currently has an
                                  currently has an insurance policy from
                                                   insurance policy from a different
                                                                           different insurer
                                                                                     insurer that
                                                                                             that

                                                "forgery."
    supports AIG's narrower view of "theft" and "forgery."

            35.      Nevertheless, AIG refused to reconsider its unfounded coverage position based on

    a narrower view of "theft"
                       "theft" and
                               and "forgery"
                                   "forgery" that
                                              that other
                                                   other insurers
                                                          insurers have
                                                                   have addressed
                                                                        addressed by using
                                                                                     using different
                                                                                           different

    policy language but that AIG chose not to employ when drafting its own policy forms.

            36.      In representing to VPG that its denial was based on a careful review of the Policy

    language, when in reality it was based on artificial limitations on coverage with no rational basis

    in the
        the parties'                attempted to
                      contract, AIG attempted
            parties' contract,                to exercise
                                                 exercise unfair
                                                          unfair advantage
                                                                 advantage to pressure
                                                                              pressure VPG into

    abandoning its claim or entering into an unfair settlement of its claim for pennies on the dollar.

            37.
            37. AIG's bad
                      bad faith
                          faith claims
                                claims handling
                                       handling and
                                                and wrongful
                                                    wrongful denial
                                                             denial of
                                                                    of coverage
                                                                        coverage exhibited
                                                                                  exhibited

    conscious wrongdoing and
    conscious wrongdoing and reflects dishonest purpose,
                             reflects dishonest purpose, moral
                                                         moral obliquity,
                                                               obliquity, furtive
                                                                          furtive design,
                                                                                  design, and
                                                                                          and ill

                                                     VPG.
    will, placing AIG's own interests above those of VPG.

            38.
            38. AIG lacked a rational, principled
                                       principled basis to deny VPG's claim
                                                                      claim under the terins
                                                                                      terms and

    conditions of the Policy, which violated its duty of good faith and fair dealing.

            39.      Irrespective of any coverage dispute, the manner in which AIG denied coverage,

    as well as
            as the
                the methodology
                    methodology employed
                                employed by AIG to convey
                                                   convey its
                                                          its coverage
                                                              coverage position,
                                                                       position, independently
                                                                                  independently

    breached A1G's duty of good faith and fair dealing.




                                                     wi5
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 10 of 34 PageID #: 28




            40.      AIG's bad
                           bad faith
                                faith claims
                                      claims handling
                                             handling and wrongful denial of
                                                      and wrongful        of coverage
                                                                             coverage lias
                                                                                      has caused an

                        making payment
     unfounded delay in malcing                         due VPG under the Policy.
                                payment of the proceeds due

            41.      As a result of AIG's breach of
                                    AIG's breach of the
                                                     the duty
                                                         duty of
                                                              of good
                                                                 good faith
                                                                      faith and
                                                                            and fair
                                                                                 fair dealing,
                                                                                      dealing, VPG has

     suffered damages.

            42.      In mishandling
                        mishandling VPG's claiin and wrongfully
                                          claim and  wrongfully refusing to provide coverage, AIG
                                                                            provide coverage,

                                             oppressiveness.
    acted with malice, gross negligence, and oppressiveness.

            43.                                          AIG for breach of its good faith
                     VPG is entitled to judgment against AIG                        faith obligations,

    and AIG is
            is liable
                liable for
                       for all
                           all resulting damages, including
                               resulting damages,  including consequential damages, punitive damages,

    attorneys' fees,
    attorneys'  fees, costs,
                      costs, and pre- and
                             and pre- and post
                                          post-judgment interest.
                                               judgment interest.

            44.      AIG's bad  faith denial
                           bad faith  denial of
                                             of coverage
                                                 coverage and
                                                          and failure
                                                               failure to
                                                                       to comply  with its
                                                                           comply with  its obligations
                                                                                             obligations

                                litigating in bad faith, entitling
    under the Policy constitute litigating                         VPG to recover costs and attorneys'
                                                         entitling VPG

    fees pursuant to Indiana Code § 34-52-1-1.
    fees.pursuant

            VPG requests that the Court enter judgment as follows:

                  1. In favor of VPG and against AIG;
                  1.

                  2. Determining that AIG breached the Policy;

                  3. Determining that AIG breached its duty of good faith and fair dealing;

                  4. Awarding
                     Awarding pre-judgment
                              pre-judgment and post-judgment interest,
                                           and post-judgment  interest, attorneys' fees, costs,
                                                                        attorneys' fees,  costs,

                                                      damages and
                     damages, including consequential damages and punitive damages, and such other

                     and further relief as the Court deems just and proper.




                                                      6
                                                      C7
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 11 of 34 PageID #: 29




     Dated: March
     Dated: March 19, 2020                                By: /s/Aliza  Malouf
                                                              /s/AlizaMalozrf
                                                               Aliza Malouf
                                                               Indiana Bar No. 31063-49
                                                               Hunton Andrews Kurth LLP
                                                               1445 Ross Avenue, Suite 3700
                                                               Dallas, Texas 75202
                                                               Telephone: (214) 979-8229
                                                               Facsimile: (214) 740-7157
                                                               Email: amalouf~a  huntonAK.com
                                                                       amalouf@huntonAK.com

                                                               Cozrnselfor
                                                               Counsel  forPlaintiff
                                                                           Plaintiff VPG Group
                                                               Holdings LLC

                                                 JURY DEMAND

            Pursuant to Rule
            Pursuant    Rule 38(B)_ of the
                             38(B) of  the Indiana
                                           Indiana Rules
                                                   Rules of Trial Procedure,
                                                                  Procedure, Plaintiff VPG Group
                                                                                           Group

     Holdings LLC demands
                  demands a trial
                            trial by
                                  by jury on all issues triable by jury in this case.



                                                          By: /sl Aliza Malouf
                                                              /s/Aliza
                                                               Aliza Malouf




                                                      7
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 12 of 34 PageID
                            29D03-2003-CC-002598                              #: 3/19/2020
                                                                          Filed:  30       4:10 PM
                                                                                                                                           Clerk
                                                 Hamilton Superior Court 3                                              Hamilton County, Indiana




                                           THE SUPERIOR COURT
                                           IN
                                       HAMILTON COUNTY, INDIANA


  VPG GROUP HOLDINGS LLC,                                                       )

                                                                                )

                              Plaintiff,                                        )

                                                                                )
            vs.                                                                 )

                                                                                )   Cause N0.
  NATIONAL UNION FIRE INSURANCE COMPANY                                         )   (T0 be supplied by Clerk when case
  OF PITTSBURGH,         PA. and     AIG CLAIMS, INC,                           )    isﬁled.)
                                                                                )
                              Defendants.                                       )

                                                                                )

                                                                                )

                                                                                )




                    E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE


  This Appearance       Form must be        ﬁled on behalf of every party in a                  civil case.


      1.    The party on whose behalf this form           is   being ﬁled   is:

            Initiating X          Responding                            Intervening              ;
                                                                                                     and

            the undersigned attorney and        all   attorneys listed     0n   this   form now appear        in this case for

            the following parties:

            Name   of party    VPG Group Holdings, LLC
            Address 0f party (see Question # 5 below              ifthis   case involves a protectionfrom abuse
            order, a workplace violence restraining order, 0r a no-contact order)




            Telephone # 0f party

  (List   0n a continuation page additionalparties             this   attorney represents in this case.)

      2.    Attorney information for service as required by Trial Rule 5(B)(2)


             Name: Aliza Malouf                                Atty Number:               3 1 063-49

             Address:    1445 Ross Avenue, Suite 3700, Dallas, Texas 75202
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 13 of 34 PageID #: 31




         Phone:   214-979—8229

         FAX:

         Email Address:   amalouf@huntonAK.com
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 14 of 34 PageID #: 32




          IMPORTANT:                  Each attorney speciﬁed on       this   appearance:

          (a)                 certiﬁes that the contact information listed for him/her     on the Indiana Supreme
                              Court R011 of Attorneys   is   current and accurate as 0f the date of this
                              Appearance;
          (b)                 acknowledges that all orders, opinions, and notices from the court in this
                              matter that are served under Trial Rule 86(G) will be sent t0 the attorney at
                              the email address(es) speciﬁed by the attorney 0n the Roll of Attorneys
                              regardless of the contact information listed above for the attorney; and
          (c)                 understands that he/she   is   solely responsible for keeping his/her R011 of
                              Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                              2(A).
          Attorneys can review and update their Roll of Attorneys contact information 0n the
          Courts Portal at http://porta1.courts.in.20v.

    3.   This    is   a          CC      case type as deﬁned in administrative Rule 8(B)(3).

    4.   This case involves child support issues. Yes                        N0 X     (Ifyes,   supply social security
          numbersfor             members 0n a separately attached documentﬁled as conﬁdential
                                 allfamz'ly

          information 0n light green paper. Use Form TCM-TR3. 1-4.)

         This case involves a protection from abuse order, a workplace Violence restraining order,
    5.

          or a no         —   contact order.   Yes   _ L N0         (If Yes, the initiatingparty
          addressfor the purpose oflegal service but that address should not be one that exposes
                                                                                                   must provide an


          the whereabouts             ofa petitioner.) The party      shall use the following address for purposes

          of legal service:

                                      Attorney’s address

                                      The Attorney General Conﬁdentiality program address
                                      (contact the Attorney General at 1-800-321- 1 907 or e-mail address            is

                                      conﬁdential@atg.in.gov).

                                      Another address (provide)



    This case involves a petition for involuntary commitment. Yes                           No X
    6.    If Yes above, provide the following regarding the individual subj ect t0 the petition for

          involuntary commitment:

            a.        Name       0f the individual subject to the petition for involuntary commitment         if   it is

                      not already provided in #1 above:




            b.        State of Residence of person subject t0 petition:

            c.        At   least   one 0f the following pieces of identifying information:
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 15 of 34 PageID #: 33




                  (i)     Date of Birth

                  (ii)    Driver’s License    Number

                          State   Where issued                        Expiration date

                  (iii)   State   ID number

                          State   Where issued                        Expiration date

                  (iv)    FBI number

                  (V)     Indiana Department 0f Corrections          Number

           (Vi)    Social Security     Number is       available and   is   being provided in an attached
                   conﬁdential document Yes                  N0
    7.     There are related cases: Yes          _     N0 X       (Ifyes, list   0n continuation page.)

    8.     Additional information required by local rule:



    9.     There are other party members: Yes             _    N0 X          (Ifyes, list   0n continuation page.)

     10.   This form has been served on          all   other parties and Certiﬁcate 0f Service         is   attached:

           Yes    _ N0 _          This form Will be served with the Complaint and               summons_



                                                             _/S/Aliza Malouz
                                                             Attorney-at—Law
                                                             (Attorney information           shown above.)
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 16 of 34 PageID
                            29D03-2003-CC-002598                              #: 3/19/2020
                                                                          Filed:  34       4:10 PM
                                                                                                                                          Clerk
                                                   Hamilton Superior Court 3                                           Hamilton County, Indiana




                                              THE SUPERIOR COURT
                                             IN
                                          HAMILTON COUNTY, INDIANA



  VPG GROUP HOLDINGS LLC,                                                      )

                                                                               )

                               Plaintiff,                                      )

                                                                               )
         vs.                                                                   )

                                                                               )   Cause N0.
  NATIONAL UNION FIRE INSURANCE COMPANY                                        )
  OF PITTSBURGH,             PA. and     AIG CLAIMS, INC,                      )

                                                                               )
                               Defendants.                                     )

                                                                               )

                                                                               )



                                                       SUMMONS
  THE STATE OF INDIANA TO DEFENDANT:                                      AIG CLAIMS, INC.
  ADDRESS:                                                                Corporation Service Company
                                                                          135 North Pennsylvania Street
                                                                          Suite 1610
                                                                          Indianapolis, IN 46204


         You have been          sued by the person named “Plaintiff” in the Court stated above.


         The nature 0f         this suit against    you   is   stated in the Complaint,        which     is   attached t0 this


  Summons.       It   also states the   demand, which the      Plaintiff has       made   against you.


         You must answer the Complaint in writing t0 be                      ﬁled with Court, by you 0r your attorney,


  Within twenty (20) days,        commencing       the day after      you receive    this   Summons, (you have twenty-

  three (23) days to answer if this          Summons was         received by mail), or judgment will be entered


  again you for what the Plaintiff has demanded.


         If you       deny the demand and/or have a claim             for relief against the Plaintiff arising       from the

  same transaction 0r occurrence, you must             assert   it   in   your written answer.

         It is    suggested that you consult with an attorney of your choice regarding this matter.
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 17 of 34 PageID #: 35




        The following manner of service of Summon is hereby designated: CERTIFIED MAIL

 SERVICE RETURN RECEIPT REQUESTED.

          3/20/2020
 Date: March ___, 2020.

                                                   _________________________________
  Aliza Malouf (31063-49)                          Clerk of Hamilton Superior Court
  Attorney for Plaintiff                           Hamilton County, Indiana
  1445 Ross Avenue, Suite 3700
  Dallas, Texas 75202                              If service is by mail, stamped addressed
                                                   envelope with return receipt attached to be
                                                   prepared by attorney.


 Original summons for Clerk and copy for
 each defendant to be prepared by attorneys.




                                               2
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 18 of 34 PageID
                            29D03-2003-CC-002598                              #: 3/19/2020
                                                                          Filed:  36       4:10 PM
                                                                                                                                                     Clerk
                                                   Hamilton Superior Court 3                                                      Hamilton County, Indiana




                                              THE SUPERIOR COURT
                                             IN
                                          HAMILTON COUNTY, INDIANA



  VPG GROUP HOLDINGS LLC,

                               Plaintiff,


         vs.
                                                                                              Cause N0.
  NATIONAL UNION FIRE INSURANCE COMPANY                                        vvvvvvvvvvvv




  OF PITTSBURGH,             PA. and     AIG CLAIMS, INC,

                               Defendants.




                                                       SUMMONS
  THE STATE OF INDIANA TO DEFENDANT:                                      NATIONAL UNION FIRE INSURANCE
                                                                          COMPANY OF PITTSBURGH, PA.
  ADDRESS:                                                                Corporation Service Company
                                                                          135 North Pennsylvania Street
                                                                          Suite 1610
                                                                          Indianapolis, IN 46204


         You have been          sued by the person named “Plaintiff” in the Court stated above.


         The nature of         this suit against    you   is   stated in the Complaint,                   which     is   attached to this


  Summons.       It   also states the   demand, Which the      Plaintiff has                  made   against you.


         You must answer the Complaint in writing t0 be                      ﬁled With Court, by you 0r your attorney,


  within twenty (20) days,        commencing       the day after      you receive               this   Summons, (you have twenty-

  three (23) days to answer if this          Summons was         received by mail), or judgment Will be entered


  again you for what the Plaintiff has demanded.


         If you       deny the demand and/or have a claim             for relief against the Plaintiff arising                  from the

  same transaction or occurrence, you must             assert   it   in   your written answer.

         It is    suggested that you consult with an attorney of your choice regarding this matter.
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 19 of 34 PageID #: 37




       The following manner of service of Summon is hereby designated: CERTIFIED MAIL

 SERVICE RETURN RECEIPT REQUESTED.
       3/20/2020
 Date: March ___, 2020.

                                              _________________________________
  Aliza Malouf (31063-49)                     Clerk of Hamilton Superior Court
  Attorney for Plaintiff                      Hamilton County, Indiana
  1445 Ross Avenue, Suite 3700                If service is by mail, stamped addressed
  Dallas, Texas 75202                         envelope with return receipt attached to be
                                              prepared by attorney.




                                          2
         Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 20 of 34 PageID   #:4/27/2020
                                                                                   Filed: 38       4:36 PM
                                                                                                                                                                                       Clerk
                                                                                                                                                                    Hamilton County, Indiana


                                                                               AFFIDAVIT OF SERVICE

        Case:                                                           Court:                    County:                            Job:
        29D03-2003-CC-002598                                            Superior 3                Hamilton, IN                       4500567 (1150278)
        Plaintiff / Petitioner:                                                                   Defendant / Respondent:
        VPG Group Holdings LLC                                                                    AIG Claims, inc.
        Received by:                                                                              For:
        Evolution Process Service                                                                 Special Delivery

        To be served upon: AIG Claims,            Inc‘



   1,    Daniel Eberle    ,
                              being duly sworn, depose and say: am over the age of 18 years and not a party to this action. and that within the boundaries of
                                                                         I




   the state       where service was     eiiected, was authorized by law to make service ol the documents and informed said person oi the contents herein
                                                       l




   Recipient        Name /Address:          ‘Fm Stuckey- Legal Processor clo CSC: 135,             N   Pennsylvania St Ste 1610, Indianapolis. IN 46204

   Manner of Service:                       Corporation, Apr 27, 2020, 12:17             pm EDT
   Documents:                               Summons and Complaint; Appearance                (Received Apr 27, 2020   at   10:00am EDT)



   Additional Comments:
   1) Successful Attempt: Apr 27, 2020, 12:17 pm EDT at c/o CSC: 135 N Pennsylvania St Ste 1610 Indianapolis, IN 46204 received by Tim Smokey-
                                                                                                                           ,




   Legal Processor. Age: 30; Ethnicity: Caucasian; Gender: Male; Weight: 210; Height: 5'10"; Hair: Fted;

   I    affirm   under penalties    for perjury that       the foregoing statements are true and correct to the best of        my knowledge,   information,   and   belief.




  ’DVQ7€/40                                                    4/. 7 26”/‘
/ﬁaniei          Eberle                                           Dat

  Evolution Process Service
  5335 N Tacoma Ave Ste 5
  Indianapolis. IN 46220
      Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 21 of 34 PageID   #:4/27/2020
                                                                                Filed: 39       4:38 PM
                                                                                                                                                                                  Clerk
                                                                                                                                                               Hamilton County, Indiana


                                                                           AFFIDAVIT OF SERVICE

     case:                                                        Court:                    county:                             Job:
     29D03-2003-CC-002598                                         Superior3                 Hamilton, IN                        4500567 (1150276)
     Flalntltt / Petitioner:                                                                Detendant I Respondent:
     VPG Group Holdings LLC                                                                 National Union Fire Insurance       Company of     Pittsburgh, PA.

     Received by:                                                                           For:
     Evolution Process Service                                                              Special Delivery

     To be served upon:
     National Union Fire Insurance Company               ol Pittsburgh, PA.


I,   Daniel Eberle    ,
                              being duly sworn, depose and say: am over the age of 18 years and not a pany to this action, and that within the boundaries of
                                                                     I




the state where service             was effected, was authorized by law to make service of the documents and informed said person of the contents herein
                                                     I




Recipient        Name /Address:             ‘lim   Stuckey» Legal Processor o/o
                                                                              ,    CSC: 135 N Pennsylvania     St Ste 1610, Indianapolis, IN       46204
Manner         of Service:                  Corporation, Apr 27. 2020. 12:17      pm EDT
Documents:                                  Summons and Complaint; Appearance          (Received Apr 27. 2020   at   10:00am EDT)



Addltlonal comments:
1) Successful Attempt: Apr 27, 2020, 12:17 pm EDT at c/o CSC: 135 N Pennsylvania St Ste 1610 Indianapolis. IN 46204 received by ‘|’im Stuckey—
                                                                                                                      .




WZQQ
Legal Processor Age: 30; Ethnicity: Caucasian; Gender: Male; Weight: 210; Height: 5'10"; Hair: Red;
                          .




I    affirm   under penalties       for perjury that the foregoing   statements are true and correct to the best of       my knowledge,   inlormation,   and   belief.




ﬁre: Eberle
                                                            Dingo
Evolution Process Service
5335 N Tacoma Ave Ste 5
Indianapolis. IN 46220
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 22 of 34 PageID   #:5/18/2020
                                                                          Filed: 40       4:37 PM
                                                                                                                     Clerk
                                                                                                  Hamilton County, Indiana




                           IN THE HAMILTON SUPERIOR COURT 3
                                    STATE OF INDIANA

   VPG GROUP HOLDINGS LLC,                            )
                                                      )
                                                      )
                          Plaintiff,                  )     CAUSE NO. 29D03-2003-CC-002598
                                                      )
   v.                                                 )
                                                      )
                                                      )
   NATIONAL UNION FIRE INSURANCE                      )
   COMPANY OF PITTSBURGH, PA. and                     )
                                                      )
   AIG CLAIMS, INC.,                                  )
                                                      )
                          Defendants.                 )




                    E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE


  This Appearance Form must be filed on behalf of every party in a civil case.


  1.       The party on whose behalf this form is being filed is:

        Initiating: ☐ Responding: ☒ Intervening: ☐; and
        the undersigned attorney and all attorneys listed on this form now appear in this case for the
        following parties:
        Name of party: National Union Fire Insurance Company of Pittsburgh, PA. and AIG
        Claims, Inc.
           Address of party (see Question # 5 below if this case involves a protection from abuse
           order, a workplace violence restraining order, or a no-contact order)

           National Union Fire Insurance Company of Pittsburgh, PA.
           AIG Claims, Inc.
           c/o Dean R. Brackenridge
           FROST BROWN TODD LLC
           201 N. Illinois Street, Suite 1900
           P.O. Box 44961
           Indianapolis, IN 46244

        Telephone # of party 317-237-3800
        (List on a continuation page additional parties this attorney represents in this case.)
  2.       Applicable attorney information for service as required by Trial Rule 5(B) (2):
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 23 of 34 PageID #: 41




         Name:      Dean R. Brackenridge             Attorney        #18543-49
                                                     No.:
                  FROST BROWN TODD                   Phone:          (317) 237-3800
                  LLC
         Address: 201 North Illinois Street,         FAX:            (317) 237-3900
                  Suite 1900                         Email:          dbrackenridge@fbtlaw.com
                  P.O. Box 44961
                  Indianapolis, IN 46244-0961

        IMPORTANT: Each attorney specified on this appearance:
        (a)     certifies that the contact information listed for him/her on the Indiana Supreme
                Court Roll of Attorneys is current and accurate as of the date of this
                Appearance;
        (b)     acknowledges that all orders, opinions, and notices from the court in this
                matter that are served under Trial Rule 86(G) will be sent to the attorney at
                the email address(es) specified by the attorney on the Roll of Attorneys
                regardless of the contact information listed above for the attorney; and
        (c)     understands that he/she is solely responsible for keeping his/her Roll of
                Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                2(A).
        Attorneys can review and update their Roll of Attorneys contact information on the
        Courts Portal at http://portal.courts.in.gov.

 3.     This is a       case type as defined in administrative Rule 8(B)(3).

 4.     This case involves child support issues. Yes ☐ No ☒ (If yes, supply social security
 numbers for all family members on a separately attached document filed as confidential
 information on light green paper. Use Form TCM-TR3.1-4.)

 5.      This case involves a protection from abuse order, a workplace violence restraining order,
 or a no – contact order. Yes ☐ No ☒ (If Yes, the initiating party must provide an address for the
 purpose of legal service but that address should not be one that exposes the whereabouts of a
 petitioner.) The party shall use the following address for purposes of legal service:

                         ☐      Attorney’s address

                         ☐      The Attorney General Confidentiality program address
                                       (contact the Attorney General at 1-800-321-1907 or e-
                                       mail address is confidential@atg.state.in.us).

                         ☐      Another address (provide)



 This case involves a petition for involuntary commitment. Yes ☐ No ☒
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 24 of 34 PageID #: 42




 6.     If Yes above, provide the following regarding the individual subject to the petition for
 involuntary commitment:

             a. Name of the individual subject to the petition for involuntary commitment if it is
                not already provided in #1 above:



        b.        State of Residence of person subject to petition:

        c.        At least one of the following pieces of identifying information:

                     (i)   Date of Birth
                     (ii)  Driver’s License Number
                           State where issued       Expiration date
                     (iii) State ID number
                           State where issued       Expiration date
                     (iv) FBI number
                     (v) Indiana Department of Corrections Number
                     (vi) Social Security Number is available and is being provided in an attached
                      confidential document Yes ☐ No ☐

 7.     There are related cases: Yes ☐ No ☒ (If yes, list on continuation page.)

 8.     Additional information required by local rule: None.

 9.     There are other party members: Yes ☐ No ☒ (If yes, list on continuation page.)

 10.    This form has been served on all other parties and Certificate of Service is attached:

        Yes ☒ No ☐


                                                        /s/Dean R. Brackenridge
                                                        Dean R. Brackenridge, #18543-49
                                                        Counsel for Defendants National Union Fire
                                                        Insurance Company of Pittsburgh, PA and
                                                        AIG Claims, Inc.
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 25 of 34 PageID #: 43




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 18th day of May, 2020, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent to the following parties by operation of the Court’s

 electronic filing system. Parties may access this filing through the Court’s system.

 Aliza Malouf
 Attorney at Law
 1445 Ross Avenue, Suite 3700
 Dallas, TX 75202
 amalouf@huntonAK.com



                                                        /s/Dean R. Brackenridge
                                                         Dean R. Brackenridge
  FROST BROWN TODD LLC
  201 North Illinois Street, Suite 1900
  P.O. Box 44961
  Indianapolis, IN 46244-0961
  317-237-3800
  Fax: 317-237-3900
  dbrackenridge@fbtlaw.com



 0008726.0717677 4825-5477-0876v1
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 26 of 34 PageID   #:5/18/2020
                                                                          Filed: 44       4:37 PM
                                                                                                                 Clerk
                                                                                              Hamilton County, Indiana




                           IN THE HAMILTON SUPERIOR COURT 3
                                    STATE OF INDIANA

  VPG GROUP HOLDINGS LLC,                         )
                                                  )
                                                  )
                       Plaintiff,                 )     CAUSE NO. 29D03-2003-CC-002598
                                                  )
  v.                                              )
                                                  )
                                                  )
  NATIONAL UNION FIRE INSURANCE                   )
  COMPANY OF PITTSBURGH, PA and                   )
                                                  )
  AIG CLAIMS, INC.,                               )
                                                  )
                       Defendants.                )

              DEFENDANTS’ MOTION FOR INITIAL ENLARGEMENT OF TIME

         Defendants, National Union Fire Insurance Company of Pittsburgh, PA and AIG Claims,

  Inc. (collectively “Defendants”), by and through their counsel and pursuant to Rule 6(B)(1) of

  the Indiana Rules of Trial Procedure, respectfully move this Court to enlarge the time in which

  Defendants may move or plead to Plaintiff’s Complaint in the above-referenced matter.

  Specifically, Defendants request that the time be enlarged from May 18, 2020, to and including

  June 17, 2020. In support of their Motion, Defendants state:

         1.      The time for responding to Plaintiff’s Complaint has not expired.

         2.      A thirty (30) day enlargement, to and including June 17, 2020, to move or plead

  to Plaintiff’s Complaint is reasonably required for Defendants and their counsel to investigate,

  prepare and respond to the allegations and causes of action set forth in Plaintiff’s Complaint.

         3.      Defendants, through counsel, contacted Plaintiff, through counsel, to request an

  enlargement of time to move or plead to Plaintiff’s complaint. However, Plaintiff, through

  counsel, would not agree to an enlargement unless Defendant AIG Claims, Inc. “agree to file its

  answer or other response to the complaint in state court before the case is removed to federal

  court,” which is a condition that hinders AIG Claim’s defense of the lawsuit.
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 27 of 34 PageID #: 45




        4.      This Motion is made in good faith and is not an attempt to hinder or delay the

 progress of this matter.

        WHEREFORE, Defendants, National Union Fire Insurance Company of Pittsburgh, PA.

 and AIG Claims, Inc., by counsel, respectfully request an initial enlargement of time of thirty

 (30) days from May 18, 2020, to and including June 17, 2020, in which to move or plead to

 Plaintiff’s Complaint, and for all other relief proper in the premises.

                                                Respectfully submitted,

                                                FROST BROWN TODD LLC


                                                /s/ Dean R. Brackenridge
                                                Dean R. Brackenridge, #18543-49
                                                Counsel for Defendants National Union Fire
                                                Insurance Company of Pittsburgh, PA and AIG
                                                Claims, Inc.




                                                   2
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 28 of 34 PageID #: 46




                                    CERTIFICATE OF SERVICE
          I hereby certify that on this 18th day of May, 2020, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent to the following parties by operation of the

 Court’s electronic filing system. Parties may access this filing through the Court’s system.

          Aliza Malouf
          HUNTON ANDREWS KURTH LLP
          1445 Ross Avenue, Suite 3700
          Dallas, TX 75202
          amalouf@huntonAK.com
          Counsel for Plaintiff VPG Group Holdings LLC


                                                     /s/ Dean R. Brackenridge

 FROST BROWN TODD LLC
 201 N. Illinois St., Suite 1900
 P.O. Box 44961
 Indianapolis, IN 46244-0961
 Phone: 317-237-3800
 Fax: 317-237-3900
 dbrackenridge@fbtlaw.com


 0008726.0717677 4840-2186-0028v4




                                                 3
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 29 of 34 PageID
                                                                         Filed:#: 47 11:09 AM
                                                                                5/20/2020
                                                                                                                 Clerk
                                                                                              Hamilton County, Indiana




                                  IN THE SUPERIOR COURT
                                HAMILTON COUNTY, INDIANA




 VPG GROUP HOLDINGS LLC                                      )
                                                             )
                       Plaintiff,                            )
                                                             )
        vs.                                                  )
                                                             ) Cause No. 29D03-2003-CC-002598
 NATIONAL UNION FIRE INSURANCE COMPANY                       )
 OF PITTSBURGH, PA. and AIG CLAIMS, INC.                     )
                                                             )
                       Defendants.                           )
                                                             )
                                                             )

               PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR
                        INITIAL ENLARGEMENT OF TIME

        Plaintiff VPG Group Holdings LLC (“VPG”) submits this response in opposition to

 Defendants’ Motion for Initial Enlargement of Time and states as follows:

        1.      Defendants request an enlargement of time to move or plead to VPG’s Complaint

 pursuant to Rule 6(B)(1) of the Indiana Rules of Trial Procedure. The motion should be denied

 because Defendants fail to demonstrate good cause, as required by Rule 6(B), and because

 granting the requested relief can prejudice VPG, as Defendants admit in their motion.

        2.      Enlargements of time under Trial Rule 6 are not a matter of right. Rather,

 Rule 6(B)(1) states that a filing deadline required under the rules may be enlarged only upon

 “cause shown.”

        3.      While trial courts are afforded discretion to alter the timetable for acts required by

 the Rules, this discretionary standard is rooted in a desire to avoid punishing parties for “minor

 violations of a time period,” while also balancing the mandate of Rule 1 to secure the fast,

 speedy, and inexpensive determination of every action. 21 Ind. Prac., Civil Trial Practice § 12.5
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 30 of 34 PageID #: 48




 (2d ed.) (quoting Civil Code Study Commission Comments to Trial Rule 3). In seeking

 enlargements of time, “counsel should not assume liberality on the part of the court; [Trial Rule

 6(B)] does not condone carelessness, laxity or procrastination.” Id. (alteration in original)

 (quoting Civil Code Study Commission Comments to Trial Rule 3).

        4.      Applying these principles, Defendants’ motion should be denied for two reasons.

 First, Defendants’ motion fails to identify sufficient “cause” warranting the requested relief.

 Second, granting the requested relief can prejudice VPG by permitting Defendants to gain a

 tactical advantage, as Defendants acknowledge in their motion in explaining why they refused to

 agree to the reasonable condition VPG placed in its consent to extending Defendants’ time to

 respond to the Complaint.

 Defendants Fail to Show “Cause” Why a Further 30 Days Is Reasonable or Necessary

        5.      As for Rule 6(B)’s requirement for “cause shown,” Defendants’ sole ground for

 requesting a 30-day enlargement of time is that it is “reasonably required for Defendants and

 their counsel to investigate, prepare and respond to the allegations and causes of action set forth

 in Plaintiff’s Complaint.”

        6.      Defendants omit from the motion, however, the fact that VPG provided a copy of

 the filed Complaint to Defendants’ counsel on April 1, 2020—more than 45 days before

 Defendants’ deadline to file a responsive pleading. Defendants make no attempt to explain why a

 further 30 days is reasonable under the circumstances. It is not. The Complaint is six pages long

 and asserts two common causes of action in insurance coverage disputes for breach of contract

 and breach of the duty of good faith and fair dealing. The parties also have been engaged in

 discussions for more than 10 months regarding the same coverage issues described in the

 Complaint in an attempt to have AIG withdraw its erroneous denial and resolve this matter short




                                                 2
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 31 of 34 PageID #: 49




 of litigation.

          7.       Defendants’ conclusory statements fail to demonstrate good cause, particularly

 when Defendants have already had more than a month and a half to investigate, prepare for, and

 respond to the allegations and causes of actions set forth in the Complaint.

          8.       Granting the requested enlargement of time, which increases Defendants’ time to

 respond to the Complaint from 47 to 77 days, also runs counter to Rule 1’s mandate to secure the

 speedy determination of every action.

 The Motion Should Be Denied Because It Can Prejudice VPG, As Defendants Admit.

          9.       Moreover, granting the extension can prejudice VPG. Defendants, through

 counsel, have conveyed that they intend to remove the case to federal court and file a motion to

 dismiss the claims against AIG Claims, Inc.

          10.      Granting the extension serves only to facilitate that strategy and potentially

 prejudice VPG, which is why VPG imposed a reasonable condition on enlarging the deadline to

 answer or respond to the complaint, requesting that Defendants agree to file any answer or other

 response to the Complaint in state court before the case is removed to federal court.

          11.      Although VPG disputes that Defendants have any grounds on which removal to

 federal court is proper, if a district court disagrees, any anticipated motion to dismiss may be

 subject to a different legal standard, depending on whether it is filed in state or federal court.1

 VPG explained this reasoning to Defendants and attempted to reach a compromise to

 accommodate Defendants’ last-minute request for an extension, which was made one business

 day before the filing deadline (despite Defendants receiving a copy of the Complaint 44 days

           1
             The pleading standard in federal court, based on Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic
 v. Twombly, 550 U.S. 544 (2007), has not been adopted by Indiana state courts. A motion to dismiss filed in federal
 court can be subject to Iqbal and Twombly, but the federal standard should not apply if Defendants’ motion is filed
 in state court, even after the case is removed. Defendants have not disputed the differences in the applicable
 standards.


                                                           3
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 32 of 34 PageID #: 50




 earlier). Defendants refused to accept VPG’s offer and chose to resort to motions practice.

        12.     Defendants’ averment that VPG’s condition “hinders AIG Claim’s [sic] defense

 of the lawsuit” is an admission that Defendants believe that they will be gaining a tactical

 advantage by modifying the regular sequencing of removal and motions deadlines.

        13.     This tactical advantage can prejudice VPG, supports VPG’s position in refusing to

 agree to the requested extension, and is why VPG opposes the motion.

        14.     Defendants’ motion hinders and delays the progress of this lawsuit and, if granted,

 can prejudice VPG by allowing Defendants to adjust the filing deadlines to suit their preferred

 litigation strategy. The Court’s discretion, while broad, is aimed at preventing dilatory litigants

 from losing their day in court, which is not what VPG attempts to do here. Rather, VPG requests

 that this Court deny Defendants’ motion and order that any motion or responsive pleading be

 filed on or before May 27, 2020, as long as the response is filed in state court before the action is

 removed.



 May 20, 2020                                          Respectfully submitted,

                                                       /s/ Aliza Malouf
                                                       Aliza Malouf
                                                       Indiana Bar No. 31063-49
                                                       Hunton Andrews Kurth LLP
                                                       1445 Ross Avenue
                                                       Suite 3700
                                                       Dallas, TX 75202
                                                       Telephone: 214-979-8229
                                                       Facsimile: 214-740-7157
                                                       Email: amalouf@hunton.com




                                                  4
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 33 of 34 PageID #: 51




                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 20, 2020, the foregoing document was electronically filed

 with the Clerk of the Court using the efile.incourts.gov e-filing system.



                                                              /s/ Aliza Malouf
                                                              Aliza Malouf




                                                  5
Case 1:20-cv-01505-JRS-TAB Document 1-2 Filed 05/27/20 Page 34 of 34 PageID #: 52




                                    IN   THE HAMILTON SUPERIOR COURT 3
                                               STATE OF INDIANA

  VPG GROUP HOLDINGS LLC,
                             Plamtlffa
                                                                                  CAUSE N0.       29D03-2003-CC—002598

  V.

                                                             vvvvvvvvvvvvvv
                                                                                              FILED
  NATIONAL UNION FIRE INSURANCE                                                           May 21, 2020
  COMPANY OF PITTSBURGH, PA. and                                                      CLERK OF THE HAMILTON
                                                                                         CIRCUIT COURT
  AIG CLAIMS, INC.,

                             Defendants.

           ORDER GRANTING MOTION FOR INITIAL ENLARGEMENT OF TIME
           Defendants, National Union Fire Insurance                           Company of Pittsburgh, PA and AIG        Claims,


 Inc.,   by counsel, having ﬁled a Motion           for Initial               Enlargement of Time, and the Court being duly


 advised, hereby      GRANTS         said Motion.


           IT IS     THEREFORE ORDERED                   that National                   Union    Fire Insurance    Company of

 Pittsburgh,    PA   and   AIG      Claims, Inc. shall have to and including June 17, 2020, Within Which t0


 move     or plead to Plaintiff s Complaint.


           SO ORDERED THIS 21st                DAY OF May                                             ,
                                                                                                          2020.


                                                                                           Magistrate
                                                            JUDGE, Hamilton                      Superior Court 3


 Distribution t0:


   Aliza Malouf                                                               Dean R. Brackenridge
   HUNTON ANDREWS KURTH LLP                                                   FROST BROWN TODD LLC
    1445 Ross Avenue, Suite 3700                                              201 N.   Illinois St., Suite   1900
   Dallas,   TX     75202                                                     P.O.   BOX 44961
   amalouf@huntonAK.com                                                       Indianapolis,   IN 46244-0961
                                                                              dbrackenridge@fbtlaw.com


 000872607 1 7677 481 1-2249-8748
